Citation Nr: 1647442	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent from September 25, 2008 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 30 percent prior to April 2, 2015, and a rating in excess of 50 percent since April 2, 2015, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), for bilateral pes planus with plantar fasciitis. 

REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This matter was last before the Board in February 2016, whereupon a rating of 70 percent was granted for PTSD from September 25, 2008 and otherwise remanded as the matter of whether an evaluation in excess of 70 percent was warranted, and the issue of entitlement to an increased rating for bilateral pes planus with plantar fasciitis was remanded to the RO for further development of the record.  Thereafter, in a September 2016 rating decision, the RO increased the evaluation of bilateral pes planus with planta fasciitis to 30 percent from February 6, 2009 and maintained the evaluation of 50 percent from April 2, 2015.  Subsequently the matter was returned to the Board for its adjudication. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for the issues of entitlement to an increased rating for PTSD and entitlement to an increased rating for bilateral pes planus with plantar fasciitis. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to an increased rating for PTSD and entitlement to an increased rating for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a December 2016 letter from his representative, the Veteran requested that the Board withdraw his appeal for the issues of entitlement to an increased rating for PTSD and entitlement to an increased rating for bilateral pes planus with plantar fasciitis.  There remains no allegation of errors of fact or law for appellate consideration with regards to these two issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed. 


ORDER

The appeal seeking entitlement to an increased rating in excess of 70 percent from September 25, 2008 for PTSD is dismissed. 

The appeal seeking entitlement to an increased rating in excess of 30 percent prior to April 2, 2015, and a rating in excess of 50 percent since April 2, 2015, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), for bilateral pes planus with plantar fasciitis is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


